
		111th CONGRESS
		2d Session
		H.R. 5875
		In the Senate of the United
	 States,
		
			August 5, 2010.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 5875) entitled An Act making emergency supplemental appropriations
		for border security for the fiscal year ending September 30, 2010, and for
		other purposes., do pass with the following
		Strike all after
	 the enacting clause and insert:
				
					That the following sums are appropriated,
		  out of any money in the Treasury not otherwise appropriated, for the fiscal
		  year ending September 30, 2010, and for other purposes, namely:
					I
						Department of homeland
		security
						U.S. Customs and Border
		Protection
						Salaries and expensesFor an additional amount for Salaries
		and Expenses, $253,900,000, to remain available until September 30,
		2011, of which $39,000,000 shall be for costs to maintain U.S. Customs and
		Border Protection Officer staffing on the Southwest Border of the United
		States, $29,000,000 shall be for hiring additional U.S. Customs and Border
		Protection Officers for deployment at ports of entry on the Southwest Border of
		the United States, $175,900,000 shall be for hiring additional Border Patrol
		agents for deployment to the Southwest Border of the United States, and
		$10,000,000 shall be to support integrity and background investigation
		programs.
						Border security fencing,
		infrastructure, and technologyFor an additional amount for Border
		Security Fencing, Infrastructure, and Technology, $14,000,000, to
		remain available until September 30, 2011, for costs of designing, building,
		and deploying tactical communications for support of enforcement activities on
		the Southwest Border of the United States.
						Air and marine interdiction,
		operations, maintenance, and procurementFor an additional amount for Air and
		Marine Interdiction, Operations, Maintenance, and Procurement,
		$32,000,000, to remain available until September 30, 2012, for costs of
		acquisition and deployment of unmanned aircraft
		systems.
						Construction and facilities
		managementFor an additional
		amount for Construction and Facilities Management, $6,000,000,
		to remain available until September 30, 2011, for costs to construct up to 2
		forward operating bases for use by the Border Patrol to carry out enforcement
		activities on the Southwest Border of the United
		States.
						U.S. Immigration and Customs
		Enforcement
						Salaries and expensesFor an additional amount for Salaries
		and Expenses, $80,000,000 to remain available until September 30, 2011,
		of which $30,000,000 shall be for law enforcement activities targeted at
		reducing the threat of violence along the Southwest Border of the United
		States, and $50,000,000 shall be for hiring of additional agents,
		investigators, intelligence analysts, and support
		personnel.
						Federal Law Enforcement Training
		Center
						Salaries and expensesFor an additional amount for Salaries
		and Expenses, $8,100,000, to remain available until September 30, 2011,
		for costs to provide basic training for new U.S. Customs and Border Protection
		Officers, Border Patrol agents, and U.S. Immigration and Customs Enforcement
		personnel.
						General
		provisions
						(rescission)
						101.From unobligated balances made available to
		  U.S. Customs and Border Protection Border Security Fencing,
		  Infrastructure, and Technology, $100,000,000 are rescinded:
		  Provided, That section 401 shall not apply to the amount in
		  this section.
						II
						Department of
		Justice
						201.For an additional amount for the Department
		  of Justice for necessary expenses for increased law enforcement activities
		  related to Southwest Border enforcement, $196,000,000, to remain available
		  until September 30, 2011: Provided, That funds shall be
		  distributed to the following accounts and in the following specified
		  amounts:
							(1)Administrative
		  Review and Appeals, $2,118,000.
							(2)Detention
		  Trustee, $7,000,000.
							(3)Legal Activities,
		  Salaries and Expenses, General Legal Activities, $3,862,000.
							(4)Legal Activities,
		  Salaries and Expenses, United States Attorneys, $9,198,000.
							(5)United States
		  Marshals Service, Salaries and Expenses, $29,651,000.
							(6)United States
		  Marshals Service, Construction, $8,000,000.
							(7)Interagency Law
		  Enforcement, Interagency Crime and Drug Enforcement,
		  $21,000,000.
							(8)Federal Bureau of
		  Investigation, Salaries and Expenses, $24,000,000.
							(9)Drug Enforcement
		  Administration, Salaries and Expenses, $33,671,000.
							(10)Bureau of
		  Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses,
		  $37,500,000.
							(11)Federal Prison
		  System, Salaries and Expenses, $20,000,000.
							III
						The
		Judiciary
						Courts of Appeals, District Courts, and
		Other Judicial Services
						Salaries and
		expenses
						For an
		additional amount for Salaries and Expenses, $10,000,000, to
		remain available until September 30, 2011: Provided, That
		notwithstanding section 302 of division C of Public Law 111–117, funding shall
		be available for transfer between Judiciary accounts to meet increased workload
		requirements resulting from immigration and other law enforcement
		initiatives.
						IV
						General
		Provisions
						401.Each amount appropriated or otherwise made
		  available under this Act is designated as an emergency requirement and
		  necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S.
		  Con. Res. 13 (111th Congress), the concurrent resolution on the budget for
		  fiscal year 2010.
						402.(a)Notwithstanding any other provision of this
		  Act or any other provision of law, during the period beginning on the date of
		  the enactment of this Act and ending on September 30, 2014, the filing fee and
		  fraud prevention and detection fee required to be submitted with an application
		  for admission as a nonimmigrant under section 101(a)(15)(L) of the Immigration
		  and Nationality Act (8 U.S.C. 1101(a)(15)(L)) shall be increased by $2,250 for
		  applicants that employ 50 or more employees in the United States if more than
		  50 percent of the applicant’s employees are nonimmigrants admitted pursuant to
		  section 101(a)(15)(H)(i)(b) of such Act or section 101(a)(15)(L) of such
		  Act.
							(b)Notwithstanding any other provision of this
		  Act or any other provision of law, during the period beginning on the date of
		  the enactment of this Act and ending on September 30, 2014, the filing fee and
		  fraud prevention and detection fee required to be submitted with an application
		  for admission as a nonimmigrant under section 101(a)(15)(H)(i)(b) of the
		  Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) shall be
		  increased by $2,000 for applicants that employ 50 or more employees in the
		  United States if more than 50 percent of the applicant’s employees are such
		  nonimmigrants or nonimmigrants described in section 101(a)(15)(L) of such
		  Act.
							(c)During the period beginning on the date of
		  the enactment of this Act and ending on September 30, 2014, all amounts
		  collected pursuant to the fee increases authorized under this section shall be
		  deposited in the General Fund of the Treasury.
							
	
		
			
			Secretary
		
	
	
	